DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claim(s) 1, 2, 5, 7, 8, 9, 10, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0009125 A1.
The abstract of this US 2001/0009125 A1 describes a process for removing impurities out of a hydrogen gas stream that was produced from the cracking of ammonia.  The figure and also paragraph numbers 1 and 2 in this US 2001/0009125 A1 show and discuss the PSA treatment of the contaminated gas w/ a PSA device comprising a container/reactor that houses a plurality of beds of sorption material provided in a sequential and series arrangement.  The contaminated gas is introduced into a gas inlet provided in the bottom of this container/reactor and the contaminated gas sequentially passes through each of the beds of the sorption material that are provided in a series arrangement, and the cleaned and treated gas is then discharged out of the top of this container/reactor.  The adsorption occurs at pressures that may range from 5 to 70 bars (please also note at least paragraph number 15).  Evidently, one of the beds of sorption material contains a zeolite for the purposes of removing at least the nitrogen out of the gas (please also note at least paragraph number 7).  Another sorption bed contains porous carbon adsorbent (evidently) for the removal of at least ammonia out of the gas (please note at least paragraph numbers 33 and 34).
The difference between the Applicants’ independent claims and this US 2001/0009125 A1 is that the Applicants’ independent claims 1 and 9 appear to describe a certain sequence of adsorbing the ammonia and then adsorbing the nitrogen (whereas the disclosure provided in this US 2001/0009125 A1 does not seem concerned about any particular sequence for removing the contaminants out of the gas), however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because the courts have already determined that the particular sequence of providing each process step w/in a process system that comprises a plurality of such process steps is generally considered to be prima facie obvious (in the absence of new or unexpected results): please note the discussion of the In re Gibson 39 F.2d 975, 5 USPQ 230 (CCPA 1930) court decision provided in section 2144.04(IV)C in the MPEP for further details.
	The difference between the Applicants’ claims and this US 2001/0009125 A1 is that the Applicants’ independent claim 1 also calls for the provision of an ammonia decomposition bed in the system (whereas the abstract of this US 2001/0009125 A1 alludes to the treatment of a hydrogen-containing gas that was emitted from the cracking of ammonia), however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because the generic disclosure in the abstract associated w/ this US 2001/0009125 A1 that the invention treats a gas emitted from the cracking of ammonia fairly suggests the provision of a system that includes an ammonia decomposition bed – as called for in at least the Applicants’ independent claim 1.
	Thus, the discussed portions of this US 2001/0009125 A1 reasonably seem to meet the limitations described in at least the Applicants’ independent claims 1 and 9 as well as the Applicants’ dependent claim 2 and 10.
	The difference between the Applicants’ claims and this US 2001/0009125 A1 is that the Applicants’ dependent claims 5, 7, 8, and 11 appear to describe routine and conventional sub-steps or phases associated w/ a PSA plant (such as providing a desorption phase, a pressurization phase, etc.) that may not be explicitly recited in this US 2001/0009125 A1, however paragraph numbers 69 -73 in this US 2001/0009125 A1 seem to allude to the same or similar sub-steps or phases associated w/ their PSA plant (such as a production phase, a depressurization phase, a purge phase, etc.).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed to have further described the PSA plant disclosed in this US 2001/0009125 A1 as also being subjected to desorption phases, pressurization phases, etc., in the manner called for in at least the Applicants’ dependent claims 5, 7, 8 and 11, because the description set forth in at least paragraph numbers 69 – 73 in this US 2001/0009125 A1 fairly suggests that such phases/sub-steps are routine and conventional expedients in this PSA art, and doing and/or providing what is routine and conventional is evidence of prima facie obviousness.
	The difference between the Applicants’ claims and this US 2001/0009125 A1 reference is that the Applicants’ dependent claim 12 also describes certain process parameters (such as space speeds) that do not appear to be explicitly recited in this US 2001/0001925 A1, however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is “reasonably expected” that at least an obvious variation of the same process for treating the same feed gas w/ the same PSA plant to the same degree/extent would inevitably operate w/ at least an obvious variation of the same claimed process parameters (to include the space speeds alluded to in at least the Applicants’ dependent claim 12) and such “reasonable expectations” are evidence of prima facie obviousness.

Allowable Subject Matter
The Applicants’ dependent claims 3, 4, and 6 have been allowed over the teachings provided in this US 2001/0009125 A1 because these dependent claims 3, 4 and 6 allude to the provision of a plant where the components are connected in parallel (whereas at least the figure associated w/ this US 2001/0009125 A1 only illustrate a device where the corresponding components are arranged sequentially in series). 

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
CA 2 117 319 A1; US 2005/0257685 A1; US 2003/0172808 A1; U. S. Pat. 3,564,816 and also U. S. Pat. 3,111,387.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736